USCA11 Case: 20-12730    Date Filed: 07/13/2021   Page: 1 of 9



                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-12730
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 8:18-cv-01862-TPB-JSS



GLENDA PEREZ,

                                                           Plaintiff - Appellant,

                                  versus

CIGNA HEALTH AND LIFE INSURANCE COMPANY,

                                                          Defendant - Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                              (July 13, 2021)

Before WILSON, ROSENBAUM, and BRANCH, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-12730        Date Filed: 07/13/2021   Page: 2 of 9



      Glenda Perez, proceeding pro se, appeal’s the district court’s order denying

her motion to vacate an arbitration award in favor of her former employer, Cigna

Health and Life Insurance Company (“Cigna”), based on allegations of the

arbitrator’s partiality. After review, we affirm.


                                  I.     Background
          A. Arbitration proceedings

      As part of her employment with Cigna, Perez signed an agreement that “all

serious employment related disputes that can not be resolved internally” would be

resolved through mediation or arbitration, “and not in court.” After Cigna

terminated Perez on July 27, 2017, she mailed Cigna a demand for arbitration to

settle her allegations that Cigna had wrongfully terminated her in violation of both

federal and state law. On August 18, 2017, the American Arbitration Association

(“AAA”) initiated the arbitration process by sending Perez and Cigna a letter

enclosing a list of arbitrators for selection. Perez represented herself and Cigna

was represented by Littler Mendelson, P.C.

      Initially, Perez and Cigna were unable to agree on an arbitrator, but when

Perez ranked Carlos Burruezo as her first choice from a list of proposed arbitrators

provided by AAA, Cigna agreed to Burruezo. When AAA provided Perez and

Cigna with the list of proposed arbitrators, it also provided a curriculum vitae

(“cv”) for each arbitrator, including Burruezo. Burruezo’s cv showed that he was a


                                           2
           USCA11 Case: 20-12730       Date Filed: 07/13/2021    Page: 3 of 9



managing shareholder at Littler from 2007–2014. In its e-mail accepting Burruezo

as arbitrator on Cigna’s behalf, Cigna’s counsel said to Perez: “We accept Carlos

Burruezo. As you are aware, Mr. Burruezo used to work in our office.”

       After the parties selected him as their arbitrator, Burruezo e-mailed them and

stated, in relevant part:

       After further review of the pleadings and other matters filed with AAA, I
       feel compelled to note that, from May 2007 to March 2014, I served as
       Shareholder with Littler Mendelson, P.C., the law firm that represents
       [Cigna] in this matter. I was a resident of the Firm’s Orlando Office, and
       served of [sic] the Orlando Office’s Managing Shareholder from 2007
       through 2013. During my tenure there (or at any other point in time in my
       career), I never handled any matters for CIGNA [sic]. I left the firm in
       March 2014 to join my wife (at Burruezo & Burruezo, PLLC) to focus my
       practice on the mediation and arbitration of employment disputes. I do not
       feel that my previous experience with Littler Mendelson, P.C. in any way
       causes me to feel any bias toward any particular party. As an arbitrator, my
       aim is to weigh the facts and law consistent with the evidence in an unbiased
       fashion.

       Of course, I will leave it up to the parties to assess my ability to serve, and
       will honor and respect the will of the parties.
After Burruezo’s e-mail, neither party objected to him serving as their arbitrator.

       Following arbitration proceedings, Burruezo entered summary judgment in

favor of Cigna on all of Perez’s claims.

          B. Procedural history

                   1.       District court.

       Perez, proceeding pro se, moved under the Federal Arbitration Act (“FAA”)

to vacate Burruezo’s final decision. Perez alleged that Burruezo had failed to


                                              3
            USCA11 Case: 20-12730           Date Filed: 07/13/2021       Page: 4 of 9



disclose his friendship with Jeffrey Jones, 1 one of Cigna’s counsel of record.2

After Cigna filed its answer in opposition, Perez moved for an evidentiary hearing,

which the district court denied because the parties had extensively briefed both the

factual and legal issues and it did not believe an additional hearing was necessary.

       Then, the magistrate judge issued a report and recommendation (“R&R”),

recommending that the district court deny Perez’s motion. More specifically, as

relevant to this appeal, the magistrate judge recommended that the district court

find that Burruezo had already disclosed his relationship with Littler, such that any

claim of partiality related to Burruezo’s relationship with Littler was waived, and

even if he should have disclosed personal friendships with some of the Littler

attorneys, Perez did not present sufficient evidence to show a significant

compromising connection or bias.

       Perez objected to the R&R, arguing, as relevant to this appeal, that

(1) Burruezo did not make the required full disclosure of his personal friendships

with Littler attorneys; and (2) that there should be an evidentiary hearing to address



       1
         Specifically, the record confirms that, Jones, a Littler shareholder, supervised attorneys
Gregory Schmitz and later Nancy Johnson in their representation of Cigna in the arbitration
proceeding.
       2
           Perez also sought to vacate the award based on alleged ex parte communications—
three e-mails—that occurred during the arbitration proceeding. However, she does not pursue
this issue on appeal. Accordingly, we conclude that she has abandoned this issue. See Timson v.
Sampson, 518 F.3d 870, 874 (11th Cir. 2008) (“issues not briefed on appeal by a pro se litigant
are deemed abandoned.”).


                                                 4
            USCA11 Case: 20-12730           Date Filed: 07/13/2021        Page: 5 of 9



the ex parte communications issue. The district court adopted the R&R and Perez

timely appealed.3

                                   II.     Standard of Review

       We review the denial of a motion to vacate an arbitration award for clear

error with respect to factual findings and de novo with respect to legal conclusions.

Frazier v. CitiFinancial Corp., LLC, 604 F.3d 1313, 1321 (11th Cir. 2010).

                                         III.    Discussion

       On appeal, Perez argues that the district court’s order denying her motion to

vacate the arbitration award should be reversed because Burruezo failed to disclose




       3
           Perez has moved to supplement the record to include the following new evidence: (1) a
“secondary” CV of Burruezo’s that Perez obtained from “AAA Mediation.org”; and (2) several
e-mails between Perez, Nancy Johnson—another of Cigna’s counsel of record—and Burruezo
related to the case management conference in the district court. Cigna has moved to strike these
documents as well as portions of Perez’s brief that rely on these documents as they were not part
of the record before the district court. Perez has failed to explain why she could not have
submitted these documents to the district court. See Albra v. Advan, Inc., 490 F.3d 826 (11th
Cir. 2007) (“[A]lthough we are to give liberal construction to the pleadings of pro se litigants, we
nevertheless have required them to conform to procedural rules.”); Moon v. Newsome, 863 F.2d
835, 837 (11th Cir. 1989) (“Still, once a pro se IFP litigant is in court, he is subject to the
relevant law and rules of court, including the Federal Rules of Civil Procedure.”). Furthermore,
the documents she seeks to add to the record are not significantly probative or dispositive of any
issue on appeal. Accordingly, we decline to exercise our discretion to supplement the record and
her motion to supplement is denied and Cigna’s motion to strike is granted. See Cabalceta v.
Standard Fruit Co., 883 F.2d 1553, 1555 (11th Cir.1989) (explaining that, although we have the
“inherent equitable power . . . to supplement the record with information not reviewed by
the district [court],” when it would be in the interests of justice, we rarely exercise this power
and doing so is disfavored); see also Shahar v. Bowers, 120 F.3d 211, 212 n.1 (11th
Cir.1997) (“At no time when a case is on appeal is adding information to the record—
information that was never before the district court—usual and favored by the law.”). Moreover,
even if we did grant the motion to supplement, the documents at issue would not alter the
outcome of our decision, for the reasons explained below.


                                                 5
          USCA11 Case: 20-12730         Date Filed: 07/13/2021    Page: 6 of 9



his friendship with Jones, one of Cigna’s counsel of record. Perez’s argument is

unpersuasive.

      Judicial review of arbitration awards is “narrowly limited,” and “the FAA

presumes that arbitration awards will be confirmed.” Lifecare Int’l, Inc. v. CD

Medical, Inc., 68 F.3d 429, 434 (11th Cir. 1995) (quotation omitted). The FAA

provides four reasons for vacating an arbitration award, only one of which is

applicable in this case: under 9 U.S.C. § 10(a)(2), vacatur is appropriate “[w]here

there is evident partiality or corruption in the arbitrators.” We have explained that

an arbitration award may only be vacated because of evident partiality when either

“(1) an actual conflict exists; or (2) the arbitrator knows of, but fails to disclose,

information which would lead a reasonable person to believe that a potential

conflict exists.” Gianelli Money Purchase Plan & Trust v. ADM Inv. Servs., Inc.,

146 F.3d 1309, 1312 (11th Cir. 1998). In order to vacate an arbitration award due

to evident partiality when the allegation is based on non-disclosure, as it is here,

the party challenging the arbitration award bears the burden of establishing that the

undisclosed facts create a “reasonable impression of partiality.” Middlesex Mut.

Ins. Co. v. Levine, 675 F.2d 1197, 1201 (11th Cir. 1982). The alleged partiality

must be “direct, definite and capable of demonstration rather than remote,

uncertain and speculative.” Id. at 1202. “[T]he mere appearance of bias or




                                            6
            USCA11 Case: 20-12730            Date Filed: 07/13/2021        Page: 7 of 9



partiality is not enough to set aside an arbitration award.” Lifecare Int’l, 68 F.3d at

433.

       Perez has not met her burden of proving evident partiality.4 Perez alleges

that a picture of Burruezo and Jones standing “arm in arm in celebration of

[Burruezo’s] 50th birthday party” establishes that Burruezo and Jones had an

undisclosed relationship and their friendship demonstrates bias. Burruezo

disclosed that he was a former shareholder with Littler for seven years, and it

follows necessarily from this disclosure that he likely has friendships with many of

Littler’s employees. Nevertheless, to the extent that his friendship with Jones

should have been separately disclosed, we have explained that “standing alone, the

fact that an arbitrator . . . had previous contacts with counsel for one of the parties

does not suggest evident partiality.” Univ. Commons-Urbana, Ltd. v. Univ.

Constructors Inc., 304 F.3d 1331, 1340 (11th Cir. 2002). In other words, the

existence of a collegial relationship between the arbitrator and counsel for one of

the parties without more does not establish evident partiality or bias on the part of

the arbitrator. Perez has alleged no additional basis that might give a reasonable

impression of partiality such as financial incentives or concurrent representations



       4
           Perez also challenges the district court’s finding that she waived any allegations of bias
based on Burruezo’s past employment at Littler because his employment was disclosed to her.
Because we address the merits of Perez’s claim, we do not address her argument concerning the
district court’s waiver finding.


                                                  7
            USCA11 Case: 20-12730           Date Filed: 07/13/2021        Page: 8 of 9



involving Burruezo and counsel for Cigna. See id. at 1333, 1329–36 (remanding to

district court for evidentiary hearing regarding evident partiality when party

challenging arbitration award proved that (1) the arbitrator was serving as co-

counsel in another legal matter with one of the individual attorneys representing

one of the parties in the arbitration proceeding; and (2) the arbitrator had a meeting

with the president of one of the parties’ parent organization during which the

president asked the arbitrator to represent him in unrelated legal matters); see also

Middlesex Mut., 675 F.2d at 1202, 1204 (affirming district court’s vacating of

arbitration award based on “adversarial and close financial relations that existed for

a period of years” between the arbitrator and one of the parties). At best, Perez

offers mere speculation of unfair bias based on a photograph from a birthday party,

which is “too remote, uncertain and speculative” to create “a reasonable

impression of partiality”—particularly where the attorney in question was not

counsel handling the day-to-day matters in the arbitration proceeding for Cigna.

See Univ. Commons-Urbana, 304 F.3d at 1339.5


       5
           Perez also argues that Burruezo made a partial and incomplete disclosure to the parties,
which improperly shifted the onus of discerning whether a conflict existed to the parties.
Because we find that Perez has not met her burden of proving a bias that created evident
partiality, we need not consider this argument.
        Additionally, Perez argues that the district court erred in failing to conduct discovery and
hold an evidentiary hearing on the issue of evident partiality. We conclude there was no abuse of
discretion. See Odyssey Marine Expl., Inc. v. Unidentified Shipwrecked Vessel, 657 F.3d 1159,
1169 (11th Cir. 2011) (“We review a district court’s decision not to hold an evidentiary hearing
for abuse of discretion.”). We have held that when, as here, a party seeking to vacate an
arbitration award has failed to allege sufficient evidence of a ground for vacating an arbitration


                                                 8
           USCA11 Case: 20-12730           Date Filed: 07/13/2021       Page: 9 of 9



       For these reasons, we affirm the denial of the motion to vacate the

arbitration award.

       AFFIRMED.




award in its initial pleading, it is not an abuse of discretion for the district court to deny
discovery and to deny an evidentiary hearing. O.R. Sec. Inc. v. Pro. Plan. Assocs., Inc., 857 F.2d
742, 746 n.3, 747–48 (11th Cir. 1988).


                                                9